Exhibit 10.1

 

FLUSHING BANK

SPECIFIED OFFICER

CHANGE IN CONTROL SEVERANCE POLICY

(AS AMENDED EFFECTIVE JULY 28, 2015)

 

 

1.Term; Policy Effectiveness.

 

(a) This Policy shall apply to each employee at the level of Senior Vice
President or above in good standing of Flushing Bank (the “Bank”) (and to each
employee at the level of Assistant Vice President or above in good standing of
the Bank who was a participant in this Policy as in effect immediately prior to
July 28, 2015) who is not party to an employment agreement with the Bank (an
“Employee”) for the period that both (i) such Employee is employed as such and
(ii) this Policy is in effect in accordance with Section 1(b) below
(conjunctively, the “Term”); provided that if prior to January 1, 2009 such
Employee is party to a written Special Termination Agreement with the Company,
then the term (without renewal) of such agreement shall continue in full force
and effect until terminated in accordance with the terms thereof and the Term
hereof, if applicable, for such Employee shall commence immediately upon such
termination; and provided further that, notwithstanding the provisions of
Section 1(b), the Term shall continue for such Employee for a period of two
years following a Change in Control (as defined in Section 2(b) below) that
otherwise occurs during the Term.

 

(b) This Policy, as amended effective July 28, 2015, shall remain in effect
through January 1, 2016, and such effectiveness shall be automatically renewed
for an additional one year period on January 1st, 2016 and on each succeeding
January 1st thereafter, unless the Board of Directors or any officer of the
Bank, acting upon the authority thereof, shall resolve to not renew the Policy
as of the next such January 1st; provided that such resolution is adopted prior
to such anniversary date and the participants under the Policy are notified of
such non-renewal within 60 days after such anniversary date.

 

(c) Upon the expiration of the Term, all rights, benefits and obligations of
Flushing Bank (the “Bank”) and Flushing Financial Corporation (the “Holding
Company”) hereunder shall terminate.

 

(d) Notwithstanding anything in this Policy to the contrary, the amendments to
this Policy that became effective July 28, 2015 shall not apply to any employee
who was covered by this Policy immediately prior to July 28, 2015 (the
“Grandfathered Employees”). The rights of the Grandfathered Employees shall
continue to be governed by the terms of the Policy as in effect immediately
prior to July 28, 2015.

 

 

 



2.Definitions.

 

(a) “Cause” means the Employee’s (i) intentional engagement in dishonest conduct
or willful misconduct, (ii) breach of fiduciary duty involving personal profit,
(iii) insubordination or intentional failure to perform stated duties, (iv)
willful violation of the Bank’s rules and policies and other applicable laws,
rules, or regulations, (v) conviction (including entry of a guilty or nolo
contendere plea) of a felony or any crime involving dishonesty or moral
turpitude, (vi) material breach of any provision of any Bank policy or
employment agreement with the Bank, or (vii) poor performance.

 

(b) “Change of Control” means:

 

(i) the acquisition of all or substantially all of the assets of the Bank or the
Holding Company by any person or entity, or by any persons or entities acting in
concert;

 

(ii) the occurrence of any event if, immediately following such event, a
majority of the members of the Board of Directors of the Bank or the Holding
Company, as the case may be, or of any successor corporation shall consist of
persons other than Current Members, respectively (for these purposes, a “Current
Member” shall mean any member of the Board of Directors of the Bank or the
Holding Company as of the Commencement Date and any successor of a Current
Member whose nomination or election has been approved by a majority of the
Current Members then on the respective Board of Directors);

 

(iii) the acquisition of beneficial ownership, directly or indirectly (as
provided in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Act”), or
any successor rule), of 25% or more of the total combined voting power of all
classes of stock of the Bank or the Holding Company by any person or group
deemed a person under Section 13(d)(3) of the Act; or

 

(iv) approval by the stockholders of the Bank or the Holding Company of an
agreement providing for the merger or consolidation of the Bank or the Holding
Company with another corporation where the stockholders of the Bank or the
Holding Company, immediately prior to the merger or consolidation, would not
beneficially own, directly or indirectly, immediately after the merger or
consolidation, shares entitling such stockholders to 50% or more of the total
combined voting power of all classes of stock of the surviving corporation.

 

(c) “Disability” means termination under circumstances in which the Employee
would qualify for disability benefits under one or more disability programs
maintained by the Holding Company or any subsidiary (including the Bank)
employing the Employee.

 

(d) “Good Reason” means:

 

 

 



(i) a reduction by the Holding Company or any subsidiary (including the Bank) in
the Employee’s annual base salary as in effect immediately prior to a Change of
Control; or

 

(ii) the failure of the Holding Company or any subsidiary (including the Bank)
to maintain the Employee’s principal place of employment within 50 miles as in
effect immediately prior to a Change of Control.

 

3.Severance Benefits.

 

In the event the Employee’s employment with the Holding Company and any of its
subsidiaries (including the Bank) is terminated within two years following a
Change of Control (i) by the Holding Company or any of its subsidiaries
(including the Bank) other than by reason of the death or Disability of the
Employee and other than for Cause, or (ii) by the Employee for Good Reason, the
Bank shall provide and pay to the Employee the following:

 

(a) the Employee’s earned but unpaid current salary as of the date of
termination, plus an amount representing any accrued but unpaid vacation time,
which amounts shall be paid within thirty days of termination;

 

(b) the benefits, if any, to which the Employee is entitled as a former employee
under the Holding Company’s and subsidiaries’ (including the Bank’s) employee
benefit plans and programs and compensation plans and programs, which shall be
paid in accordance with the terms of such plans and programs;

 

(c) continued health and welfare benefits (including group life, disability,
medical and dental benefits), in addition to that provided in paragraph (b)
above, to the extent necessary to provide coverage for the Employee for the
number of months equal to the number of months of salary payable to the Employee
pursuant to paragraph (d) below (the “Severance Period”). Such benefits shall be
provided through the purchase of insurance, and shall be equivalent to the
health and welfare benefits (including cost-sharing percentages) provided to
active employees of the Bank (or any successor thereof) as from time to time in
effect during the Severance Period. Where the amount of such benefits is based
on salary, they shall be provided to the Employee based on the highest annual
rate of salary achieved by the Employee during the period of the Employee’s
employment with the Bank or its subsidiaries. If the Employee had dependent
coverage in effect at the time of his or her termination of employment, the
Employee shall have the right to elect to continue such dependent coverage for
the Severance Period. The benefits to be provided under this paragraph (c) shall
cease to the extent that in the judgment of the Bank substantially equivalent
benefits are provided to the Employee (and/or his/her dependents) by a
subsequent employer of the Employee, who shall certify a description thereof to
the Bank; and

 

 

 



(d) within thirty days following the Employee’s termination of employment, a
cash lump sum payment in an amount equal to one month’s salary for each full
year of continuous service completed with the Holding Company or any of its
subsidiaries (including the Bank or any predecessor of the Bank), but in no
event less than 12 months’ salary or more than 18 months’ salary, such salary to
be the greater of the Employee’s salary immediately prior to the Change of
Control or the Employee’s salary at the date of such termination.

 

Notwithstanding the foregoing, the benefits provided to the Employee under this
Section 3 shall be reduced if and to the extent that a nationally recognized
firm of compensation consultants or auditors designated by the Holding Company
or the Bank determines that such reduction will result in a greater net
after-tax benefit to the Employee than the Employee would obtain in the absence
of such reduction, taking into account any excise tax payable by the Employee
under Internal Revenue Code Section 4999.

 

4.No Effect on Employee Benefit Plans or Compensation Programs.

 

Except as expressly provided in this Policy, the termination of the Employee’s
employment, whether by the Holding Company or any of its subsidiaries (including
the Bank) or by the Employee, shall have no effect on the rights and obligations
of the parties hereto under the employee benefit plans or programs or
compensation plans or programs (whether or not employee benefit plans or
programs) that the Holding Company or any subsidiary (including the Bank) may
maintain from time to time.

 

5.No Right to Employment.

 

Nothing in this Policy shall be construed as giving the Employee the right to be
retained in the employment of the Holding Company or any of its subsidiaries
(including the Bank), nor shall it affect the right of the Holding Company or
any of its subsidiaries (including the Bank) to terminate the Employee’s
employment with or without cause.

 

6.Regulatory Action.

 

(a) Notwithstanding any other provision of this Policy to the contrary, this
Section 6 shall apply at all times, during the Term.

 

(b) If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank by a notice served under
12 U.S.C. § 1818(e)(3) and (g)(1), the Bank’s obligations to the Employee under
this Policy shall be suspended as of the date of such service unless stayed by
appropriate proceedings. If the charges in such notice are dismissed, the Bank
shall (i) pay the Employee all of the compensation payable under this Policy
that was withheld while the Bank’s obligations under this Policy were so
suspended, and (ii) reinstate in whole any of its obligations to the Employee
which were suspended.

 

 

 



(c) If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under 12 U.S.C.
§ 1818(e)(4) or (g)(1), all obligations of the Bank to the Employee under this
Policy shall terminate as of the effective date of the order, other than vested
rights of the parties accrued as of such effective date, which shall not be
affected.

 

(d) If the Bank is in default (as defined in section 3(x)(1) of the Federal
Deposit Insurance Act (the “FDIA”)), all obligations of the Bank under this
Policy shall terminate as of the date of such default, but this Section 6(d)
shall not affect any vested rights of the Employee accrued as of such date of
default.

 

(e) All obligations of the Bank under this Policy shall be terminated, except to
the extent it is determined that continuation of the Policy is necessary to the
continued operation of the Bank, (i) by the director of the Federal Deposit
Insurance Corporation (the “FDIC”) or his or her designee (“Director”) at the
time the FDIC enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in Section 13(c) of the FDIA; or (ii) by
the Director at the time the Director approves a supervisory merger to resolve
problems related to operation of the Bank or when the Bank is determined by the
Director to be in an unsafe or unsound condition; provided, however, that this
Section 6(e) shall not affect any vested rights of the Employee accrued as of
such date of termination.

 

(f) All obligations under this Policy are further subject to such conditions,
restrictions, limitations and forfeiture provisions as may separately apply
pursuant to any applicable state banking laws.

 

(g) Notwithstanding any other provision of this Policy to the contrary, any
payments made to the Employee pursuant to this Policy or otherwise are subject
to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and any
regulations promulgated thereunder.

 

7.Miscellaneous Provisions.

 

(a) Successors. This Policy shall inure to the benefit of and be binding upon
the Employee and his legal representatives and the Holding Company and the Bank,
their successors and assigns, including any successor by merger or consolidation
or a statutory receiver or any other person or firm or corporation to which all
or substantially all of the assets and business of the Holding Company or the
Bank may be sold or otherwise transferred.

 

(b) Waiver. The Waiver by any party of a breach of any provision of this Policy
shall not operate or be construed as a waiver of any subsequent breach of this
Policy.

 

(c) Severability. The invalidity or unenforceability of any provision of this
Policy shall not affect the validity or enforceability of any other provision of
this Policy, which shall remain in full force and effect.

 

 

 



(d) Headings and References. The headings of the sections of this Policy are
inserted for convenience only and shall not be deemed to constitute a part of
this Policy.

 

(e) Entire Policy. This Policy constitutes the entire policy, agreement and
understanding of the parties with respect to the matters contemplated herein,
and supersedes all prior policies, agreements, arrangements and understandings
related to the subject matter hereof.

 

(f) Amendment or Termination. The Board of Directors of the Bank may amend or
terminate this Policy at any time prior to a Change of Control. This Policy may
not be amended or terminated at any time after a Change of Control in any manner
adverse to the Employee without the consent of such Employee.

 

(g) Governing Law. This Policy shall be governed by the laws of the State of New
York, without reference to conflicts of law principles.

 

(h) Withholding. The Employee agrees that the Bank may withhold from any payment
required to be made to the Employee pursuant to this Policy all federal, state,
local and/or other taxes which the Bank determines are required to be withheld
in accordance with applicable statutes and/or regulations in effect from time to
time.

 

8.Guarantee.

 

The Holding Company hereby agrees to guarantee the payment by the Bank of any
benefits and compensation to which the Employee is entitled under this Policy.

 



  9. Compliance with Code Section 409A.

 

(a) Notwithstanding the provisions of section 3, if the Employee is a specified
employee within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), as determined by the Board in accordance with
the election made by the Bank for determining specified employees, any amounts
payable under sections 3(d) (and any other payments to which the Employee may be
entitled) which constitute “deferred compensation” within the meaning of Section
409A and which are otherwise scheduled to be paid during the first six months
following the Employee’s termination of employment (other than any payments that
are permitted under Section 409A to be paid within six months following
termination of employment of a specified employee) shall be suspended until the
six-month anniversary of the Employee’s termination of employment (or the
Employee’s death if sooner), at which time all payments that were suspended
shall be paid to the Employee (or his estate) in a lump sum, together with
interest on each suspended payment at the prime rate (as reported in the Wall
Street Journal) from the date of suspension to the date of payment.

 

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Policy providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Code
Section 409A).

 

 

 



(c) For purposes of Section 409A, each payment under sections 3(d) will be
treated as a separate payment.

 

(d) It is intended that this Policy comply with the provisions of Section 409A
and the regulations and guidance of general applicability issued thereunder so
as to not subject the Employee to the payment of additional interest and taxes
under Section 409A, and in furtherance of this intent, this Policy shall be
interpreted, operated and administered in a manner consistent with these
intentions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 